Citation Nr: 1545697	
Decision Date: 10/27/15    Archive Date: 11/02/15

DOCKET NO.  11-04 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Michael J. Mooney, Esq.


ATTORNEY FOR THE BOARD

M. Prem, Counsel



INTRODUCTION

The Veteran served on active duty from September 1966 to January 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This matter was remanded in January 2014 for further development.  

The January 2010 rating decision that granted service connection assigned a rating of 10 percent.  The RO issued a December 2014 rating deicison  in which it increased the rating to 50 percent effective July 24, 2009 (the date of receipt of the claim).  

The Veteran, in a February 2010 correspondence, raised the issue of entitlement to a TDIU.  The Court of Appeals for Veterans Claims held that a request for a TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate 'claim' for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue whether a TDIU is warranted as a result of that disability.  Id.  As such, the Board has added the issue of entitlement to a TDIU rating.
 

FINDINGS OF FACT

1.  The Veteran's PTSD is manifested by occupational and social impairment, with deficiencies in most area, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.  It is not manifested by total occupational and social impairment.  

2.  The Veteran's service connected disabilities preclude him from securing or following a substantially gainful occupation consistent with his education and occupational experience.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation of 70 percent, but no higher, for the Veteran's service-connected PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 and Code 9411 (2014).

2.  The criteria for assignment of a TDIU have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.340, 4.3, 4.7, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

In an August 2009 letter, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2014) and 38 C.F.R. § 3.159(b) (2014).  The RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that he was expected to provide.  The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2014).  VA has done everything reasonably possible to assist the Veteran with respect to the claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2014).  Relevant service treatment and other medical records have been associated with the claims file.  The Veteran was given VA examinations in December 2009 and December 2014, which are fully adequate.  The examiners reviewed the claims file in conjunction with the examinations, and they fully addressed the rating criteria.  The duties to notify and to assist have been met.  

The claims were remanded in January 2014 so that the RO could obtain Social Security Administration (SSA) records, obtain private treatment records and additional VA records, and schedule the Veteran for a VA examination.  In June 2014, the SSA informed the RO that there were no records insofar as the Veteran had not applied for social security benefits (Virtual VA).  The RO sent the Veteran a letter in April 2014 in which it requested information regarding additional records, along with authorization and consent forms for the Veteran to return.  No additional records were identified.  The RO obtained up to date VA outpatient treatment records and scheduled the Veteran for a VA examination that took place in December 2014.  The RO has complied with the January 2014 remand directives.

Increased Ratings

The Veteran's contends that his service-connected PTSD warrants a higher disability rating.  Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet.App. 119 (1999).

The Veteran's service-connected PTSD has been rated by the RO under the provisions of Diagnostic Code 9411.  Under this regulatory provision:

a noncompensable rating is warranted when a mental condition has been diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication.  

a 10 percent rating is warranted when the Veteran experiences occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  

a 30 percent disability rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

a 50 percent is warranted if the Veteran experiences occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect, circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

a 70 percent is warranted when the Veteran experiences occupational and social impairment, with deficiencies in most area, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.   

a 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closest relatives, own occupation, or own name.

Considerations in evaluating a mental disorder include the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The evaluation must be based on all evidence of record that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of the examination. 38 C.F.R. § 4.126(a).  Although the extent of social impairment is a consideration in determining the level of disability, the rating may not be assigned solely on the basis of social impairment. 38 C.F.R. § 4.126(b).

A July 2009 treatment report from Dr. E.R. reflects that the Veteran sought treatment for a cough.  He also raised concerns about depression and sleep disruption (VBMS, 10/6/09, pgs. 3-5).  Upon examination, the Veteran's behavioral, judgment, and thought content were normal.  Dr. E.R. noted that the Veteran was "mildly depressed."  

The Veteran's wife submitted an August 2009 correspondence in which she stated that it has been very difficult living with the Veteran for the past 30 years.  She stated that she cannot sleep with him because he would fight her in his sleep (thinking that he was still in Vietnam).  She stated that the Veteran had been physically and mentally abusive towards her.  She also stated that loud noises (thunder, fireworks) caused flashbacks.  She stated that during one storm, the Veteran believed the thunder to be bombs, and he hid the kids under their beds while he hid in the bathtub.  

An August 2009 mental health telephone encounter reflects that the Veteran had a positive PTSD screen (PCL=59).  His stressors included health, financial, and marital. He was noted to have depression and anxiety (VBMS, 11/16/09, pgs. 18-21).  He never had any thoughts of killing himself or others, and he denied any suicide attempts.  The examiner (R.P.F.) found that there was no risk of suicide.  With regard to a suicide prevention plan, the examiner stated that there was no current risk and therefore no plan was needed.  Results of the current mental health evaluation conducted suggested the need for further assessment.  Consequently, the Veteran was scheduled for intake/admission assessment in the PTSD and Anxiety Disorders program.
 
The Veteran underwent six psychotherapy sessions from September 2009 to November 2009.  The Veteran denied suicidal thoughts.  

The Veteran underwent a VA examination in December 2009.  The examiner reviewed the claims file in conjunction with the examination.  The Veteran reported that he had been unemployed since December 2008.  At that time, he quit his job due to medical problems (heart issues, arthritis, and dizziness).  Prior to that, he worked as a chef in a public school.  He switched jobs because he could not tolerate some of the students' behavior and the overall stress of being there.  He reported that he had been married for 35 years.  He reported having one son with his current wife, and one stepson.  He stated that he got along well with his family.  However, he stated that he has never had a "ton of friends" because he does not deal well with people (citing trust issues).  He reported that he drank heavily while in the military; but that he no longer abused alcohol or drugs.  He stated that at most, he will drink on a social basis.  He denied a history of physical violence.  He acknowledged having a temper, but stated that he expresses himself verbally.  He denied suicide attempts.

Upon examination, the Veteran's thought process was logical and sequential.  He denied any delusions, hallucinations, and suicidal or homicidal ideations.  He had good eye contact.  Activities of daily living were felt to be quite good.  He was alert and oriented in all spheres.  His memory was intact for immediate, recent, and remote.  He exhibited some mild to moderate psychomotor retardation.  He reported occasional panic attacks off and on since the 1970s, with no particular regular triggers.  He was fairly calm, pleasant, cooperative, and spontaneous.  He reported sleeping about 5 hours per night.  Occasionally he had some early morning awakening.  

The Veteran reported that that over the years he had difficulty tolerating unexpected loud noises such as thunder and unexpected fireworks.  He used to have to run down in the basement and shut his ears.  He avoided fireworks as well, and tried to shield his ears when there was stormy weather.  He said he did have some periodic flashbacks and nightmares (two to three per month) of his in-service stressors.  

The examiner opined that the Veteran's PTSD signs and symptoms were transient/mild and that they decreased work efficiency and ability to perform occupational tasks only during periods of significant stress.  He noted that historically the Veteran has had the ability to maintain long-term and gainful employment.  The examiner noted that the Veteran's primary care physician's notes were mostly silent for any major emotional distress.  It was not until recently that he was started on Prozac for mild depression, anxiety, panic, and insomnia.  The examiner diagnosed PTSD and assigned a GAF score of 80.  

The Board notes that the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM)-V no longer utilizes GAF scores.  However, DSM-V is applicable for cases certified to the Board on or after August 4, 2014.  This case was certified to the Board in March 2013.  Consequently, DSM-IV is applicable.

A GAF of 61-70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social occupational or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well with some meaningful interpersonal relationships.  A GAF of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF of 41-50 indicates serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF of 31-40 indicates some impairment in reality testing or communication (e.g. speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g. depressed man avoids friends, neglects family, and is unable to work).  A GAF of 21-30 indicates behavior is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g. sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function in almost all areas (e.g. stays in bed all day; no job, home, or friends.) American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV) (Fourth Edition); see 38 C.F.R. § 4.130 (2014).

In a January 2010 PTSD PCT post-test assessment (VBMS, 1/27/11, pgs. 45-52), an examiner found the Veteran to be neat in appearance and appropriately dressed.  Eye contact, behavior, speech, and psychomotor activity were within normal limits.  His affect was congruent and appropriate.  He described dysphoria.  He denied homicidal and suicidal ideations.  Thought quality was relevant and logical.  He denied delusional thinking, obsessions, excessive worry, hallucinations, illusions, delusions, depersonalization, and derealization.  No overt signs of the aforementioned were noted.  There was no evidence of a thought disorder.  He was a reliably good historian.  The examiner found that there was no current risk of suicide.  The examiner noted that the Veteran denied current suicidal ideations and he exhibited minimal risk factors for suicide.  

The examiner assessed PTSD in partial remission.  The Veteran suffered from distressing dreams, efforts to avoid thoughts/feelings/conversations, markedly
diminished interest or participation in significant activities, restricted range of affect, difficulty sleeping, and hypervigilance.  The Veteran reported depression with an onset one year prior but could not identify the reason for it.  The vast majority of times that he was awakened at night was to urinate, and not due to nightmares or other PTSD related symptoms.  He said that he had difficulty returning to sleep afterwards but was vague about the reasons.  The Veteran's score on the PTSD symptom checklist (PCL) was 40.  The examiner noted that although the Veteran endorsed enough symptoms to meet criteria for PTSD, his intensity level of those symptoms was not high enough to be consistent with PTSD. Therefore, his diagnosis was PTSD in partial remission.  Regarding alcohol, the Veteran stated that he would have a drink on two or three occasions per year, and that those occasions were limited to one beer each time.  The examiner found alcohol dependence to be in full remission.  He assigned a GAF score of 60.

In another treatment report, also dated January 2010, the Veteran acknowledged improvement in his mood, thinking, and ability to challenge his thinking since beginning treatment (VBMS, 1/27/11, pgs. 34-43).  However, he felt that the post-assessment results indicated a more drastic improvement than he observed in himself.  The Veteran noted suicidal thoughts and increased drinking during the session (drinking 2-3 24 once beers per day).  Consequently, the Veteran underwent another assessment.  Based on the Veteran's answers to questions, the examiner found there to be a less than imminent risk of suicide.  Although he had thoughts about death and/or killing himself, he did not have a plan for it, the means to do it, had not rehearsed or practiced it, or heard voices telling him to do it.  He could not think of anything that would increase his desire to end his life.  The Veteran agreed to limit drinking after noting that he has been thinking about hard alcohol.  He was assessed with PTSD in partial remission.  However, given the Veteran's suicidal thoughts and increased alcohol, the examiner was concerned about stopping therapy.  Another appointment was scheduled.     

A February 2010 Mental Health Diagnostic Study found the Veteran to have severe symptoms of depression (VBMS, 1/27/11, p. 41).

Another February 2010 outpatient treatment report reflects that the Veteran's mood continued to become more depressed (VBMS, 1/27/11, p. 31).  He reported increased nightmares, flashbacks, and sleep problems.  Given the Veteran's increased depression and recurrent suicidal thoughts, the examiner completed a suicide prevention safety plan.  The Veteran noted that January is an anniversary of his trauma, and that he experienced increased flashbacks at that time. 

In March 2010, Dr. R.J.G. noted that the Veteran "needs more predictable [treatment] for his severe [symptoms]."  (VBMS, 1/27/11, p. 31).  However, Dr. G.W.B. noted (also in March 2010) that the Veteran's mood was improved over the past week.  He limited his drinking to one 24-ounce beer or less per day.  Suicidal thoughts were improved, and he denied suicidal thoughts at the time of the examination.  Dr. G.W.B. assessed "PTSD in partial remission."  (VBMS, 1/27/11, p. 29).

In April 2010, Dr. R.J.G. conducted a suicide assessment and found no current risk of suicide (VBMS, 1/27/11, pgs. 25-27).  A May 2010 suicide assessment (conducted by Dr. G.W.B.) revealed that there was a less than imminent risk of suicide (VBMS, 1/27/11, p. 24).  In June 2010, Dr. R.J.G. conducted a suicide assessment and found no current risk of suicide (VBMS, 1/27/11, p. 16).  A slight increase in the Veteran's drinking was noted in August 2010 (up to two 24 ounce beers per day).  The Veteran denied suicidal thoughts.  (VBMS, 1/27/11, p. 12).  In December 2010, the Veteran reported increased anxiety and depressed mood.  He denied an increased use of alcohol and suicidal thoughts.  (VBMS, 1/27/11, p.5).  The examiner (Dr. G.W.B.) continued to assess PTSD in partial remission.  

The Veteran underwent a VA cardiologic examination in February 2010.  The only information relevant to the Veteran's current claim is that he reported only a social use of alcohol.  He admitted a history of alcohol abuse but stated that now he only drinks "some." 

In September 2010, the Veteran met with a private doctor (Dr. B.L.) who submitted a December 2010 correspondence regarding the Veteran's PTSD symptoms (VBMS, 12/16/10).  Dr. B.L. summarized the Veteran's in-service stressors and noted that he never sought psychiatric help for fear of looking "weak."  After working for many years as a chef in the public school system, the Veteran had increasing irritability and disgust with so called modern day child rearing practices.  He quit his job in order becoming a chef at Goodwill.  Dr. B.L. then stated that "but, work was all over for [the Veteran]."  The Veteran reported intense social anxiety, fears of losing control of his emotions, increasing distrust of co-workers, and increasing intolerance of disrespectful behavior.  He reported that he was getting more depressed and started having fleeting suicidal ideas.

Dr. B.L. correctly noted that the Veteran underwent a telephone examination with staff psychologist R.P.F.  However, he then stated that R.P.F. "requested an additional mental health assessment because of concerns he had about future suicide risk in this patient.  In spite of this concern, [the Veteran] started the outpatient PTSD program."  The Board notes that this is a mischaracterization of R.P.F.'s findings.  R.P.F. concluded that there was no risk of suicide.  He noted that further assessment was warranted; and the Veteran was scheduled for intake/admission assessment in the PTSD and Anxiety Disorders program.  This was done in light of R.P.F.'s findings, not "in spite of [R.P.F.'s] concern" regarding suicide.  

Dr. B.L. noted that Dr. J.R.G., Chief of the Cincinnati VA's Dual Diagnosis Program, met with the Veteran in September 2009, and diagnosed the Veteran with PTSD, Alcohol dependence, Sleep apnea syndrome, and post-concussion syndrome.  In April 2010, Dr. J.R.G. met with the Veteran to discuss the suicide risk factors in the Veteran's case.  According to Dr. B.L., these risks (poor health, depressed, drinking regularly) were significant.  Dr. B.L. stated that in February 2010, the Veteran's score on the Beck Depression Inventory was high (in the severe range).  He stated that the Veteran was having suicidal thoughts.  Dr. B.L. noted that doctor D.G. diagnosed the Veteran with PTSD in partial remission and assessed a GAF score of 60.  Dr. B.L. stated that he did not agree with this assessment.  Dr. B.L. pointed out that suicidal ideation is a life threatening situation, particularly in males, who drink to intoxication, who face sudden physical incapacities, who can't work or be gainfully employed, who are estranged from their wives and have no close relationships.  

Dr. B.L. took issue with the December 2009 VA examination report.  (The Board notes that Dr. B.L. erroneously referred to this examination as the February 2010 VA examination.  As noted above, the February 2010 examination was the cardiology examination).  Dr. B.L. noted that the December 2009 examiner refers to mild depression, while his therapist and psychiatrist were struggling over the risk factors for suicide.  Dr. B.L. stated that the Veteran sometimes saw the Vietcong stalking him.  Dr. B.L. was not sure whether or not these illusions/hallucinations were due to intake of alcohol.  Finally, he noted that the December 2009 examiner's GAF score of 80 was higher than any Veteran that he ever evaluated in his 31 years of employment as a VA psychiatrist.  He believed that this score undermined the entire evaluation, and ignored the Veteran's life threatening depression, recurrent traumatic laden nightmares, alcohol abuse, social isolation and distrust, noise induced panic attacks, and suicidal ideas.  

Dr. B.L. stated that he interviewed the Veteran face to face.  He stated that the Veteran was anxious and his eyes darted around the room.  Dr. B.L. realized that the Veteran was uncomfortable sitting on the couch on the opposite side of the door.  Dr. B.L. stated that the Veteran made strange jerky movements with his head as he scanned the office looking for the exits.  This was Dr. B.L.'s up-close look at the Veteran's distrust of strangers and hypervigilance.  Dr. B.L. recounted the stressors that the Veteran reported to him.  There were no additional observations regarding the Veteran's current level of disability.  

Dr. B.L. opined that the Veteran was suffering from a serious case of delayed onset combat-related PTSD which as likely as not included hypertension, coronary heart
disease, and status post myocardial infarction.  He opined that the Veteran self-medicated all of this with alcohol and work.  He stated that this did not prevent him from experiencing a suicidal depression, possibly with psychotic features, most notably visual hallucinations or illusions of threatening figures in his environment.  He stated that after a long and apparently successful career as a teacher of chefs, he was now unemployable as far as gainful employment is concerned.  He assigned a GAF score of 40 and found the Veteran to be at risk for suicide.  Dr. B.L. stated that the Veteran resembled the WWII ex-POWs that he worked with in the 1980s.  These Veterans had the horrible memories of torture, death, and warfare return to them soon after retiring.  He opined that the Veteran deserves a disability rating of 70 percent using the VA's general rating formula for mental disorders.

Outpatient treatment reports in Virtual VA reflect that from February 2011 to November 2012, the Veteran met approximately once per month with Dr. G.W.B.  He consistently assessed the Veteran with PTSD in partial remission.  The Veteran consistently denied suicidal thoughts at his sessions with Dr. G.W.B.  However, because he had previously expressed suicidal thoughts, Dr. G.W.B. regularly performed suicide risk assessments.  During these assessments, the Veteran reported thoughts about death or about killing himself.  He consistently denied having a plan, intent, or means to do it.  Dr. G.W.B. consistently found that there was a less than imminent risk of suicide.  Nonetheless, Dr. G.W.B. provided a suicide prevention plan.  There was no evidence of alcohol or drug abuse.    

The treatment reports in Virtual VA also reflected that in March 2011, the Veteran stated that he never consumed more than 6 alcoholic drinks on one occasion during the past year (VVA, 11/20/12, p. 95).  An August 2011 treatment report with Dr. R.J.G. reflects that the Veteran reported nightmares a couple of times per week (VVA, 11/20/12, p. 70).  He appeared droopy and depressed.  He did not have any suicidal or homicidal ideation.  Insight and judgment were okay.  He reported having a beer now and then (once per week, one beer per occasion).  Dr. R.J.G. diagnosed PTSD; post-concussion syndrome; alcohol dependence in remission; and sleep apnea.  He assigned a GAF score of 46.  

A September 2011 correspondence from a Vocational Rehabilitation Counselor reflects that the Veteran has an impairment to employability, and that his service connected disability contributed in substantial part to that impairment (VBMS, 1/7/14).  He was found to be entitled to Chapter 31 service.  

In November 2011, the Veteran reported that he was taking 22 hours of classes (VVA, 11/20/12, p. 37).  In January 2012, he was accepted to Indiana Wesleyan University (VVA, 11/20/12, p. 36).  In June 2012, the Veteran reported suicidal thoughts related to stress of finances, school work, interpersonal conflicts with his wife, and visitors in town (VVA, 11/20/12, p. 28).  Once again, a suicide risk assessment revealed no plan or intent.  The Veteran was found to have a less than imminent risk of suicide.  

A November 2012 treatment report with Dr. R.J.G. reflects that the Veteran was trying to prevent suicidal behaviors that he had at times.  He stated that he had a plan with Dr. G.W.B.  He stated that he had nightmares approximately once per week.  Upon examination, he appeared to have some depression, some suicidal ideation with a plan prescribed to him by Dr. G.W.B, and some hopelessness.  He had poor sleeping with an occasional nightmare.  Dr. R.J.G. diagnosed PTSD; post-concussion syndrome; alcohol dependence in remission; and sleep apnea.  He assigned a GAF score of 42.  Another November 2010 treatment report from Dr. R.J.G. showed the Veteran to have some depression, some insight and judgement, and no suicidal or homicidal ideation (VBMS, 12/17/14, p. 201).  He assigned a GAF score of 44.  

In January 2013, Dr. G.W.B. continued to assess the Veteran with PTSD in partial remission and noted that there were no reports or indications of suicidal or homicidal ideation (VBMS, 12/17/14, p. 201).  Dr. R.J.G. continued to assign a GAF of 44 in February 2013 (VBMS, 12/17/14, p. 184).  

An August 2013 Report of General Information reflects that the Veteran was attending Indiana Wesleyan University in order to obtain a Bachelor's Degree in Business Administration (VBMS, 8/21/13).  

An October 2013 treatment report reflects that he was examined by Dr. L.D.K. (VBMS, 12/17/14, p. 97).  The Veteran reported a worsening of depression over the past two years.  This included suicidal ideation, but he stated that he followed the suicide prevention plan of Dr G.W.B. (who he sees every 2-3 weeks).  He stated that he is not enjoying life like he used to, and that sometimes he gets tearful.  He stated that at one time his PTSD symptoms had decreased significantly from his original entry into the PTSD program in 2009.  He reported that these symptoms have increased again and that he thought about Vietnam a lot.  He reported having trouble going over bridges and in thunderstorms and lightning.  He did not feel comfortable around people and could get angry, at times having verbal outbursts.  The Veteran described a typical day involving waking at 6:00 a.m. and waking to nightmares and being up for two hours before going back to sleep.  He stated that he gets up at night and checks perimeter of house.  He did not have friends or get along well with people.  He was still taking some classes in business at Indiana Wesleyan Branch in Westchester.  Regarding hallucinations, he stated that he has seen silhouette images and heard voices saying "do it, do it".  He was not able to be more specific about this.  He reported that he gets anxiety attacks.  Upon examination, the Veteran was cleanly groomed and was wearing casual clothes.  His affect was depressed and he reported that his mood was depressed.  He cited his numerous medical problems as contributing to his depression.  His thought process was organized and goal-directed but a little slow.  He denied any current suicidal or homicidal ideation but did endorse intermittent suicidal ideation without intent or plan.  He denied any homicidal ideation and auditory and visual hallucinations.  Cognition seemed to be intact although it was not formally tested.  The examiner diagnosed PTSD and major depressive disorder.  

A December 2013 treatment report reflects that the Veteran finished school and was working on his resume so that he could pursue some part time employment (VBMS, 12/17/14, p. 89).  

An April 2014 report from Dr. L.D.K. reflects that the Veteran felt everyone was working against him.  He said that his wife could not understand him, and he was upset that his diagnosis was still "PTSD in partial remission" since he felt that this was not accurate.  He reported having little change in his depression level, or PTSD symptoms.  He was not motivated to do chores around home.  He did not bathe frequently enough, and his wife had to get on him about cleaning up the bathroom.  He watched TV but would have to stop if something reminded him of war.  He stated that he could not concentrate like he used to, and that he has to think more before doing things.  He stated that he sits and thinks about the past.  He stated that he slept about 5 hours a night; and that he woke up at night and made his "rounds to check windows and doors".  He reported that he had nightmares at least twice a week. He reported suicidal thoughts from time to time, and wondered if he should go further to prepare himself.  He sometimes wondered if it was worth it to be alive, but did not want to die.

Upon examination, the Veteran appeared clean and was wearing casual clothing.  He was in no acute distress (no agitation).  He was alert and oriented.  He was cooperative, although somewhat guarded.  He made fair eye contact.  He walked very slowly, without tremors or rigidity.  His speech was a little slowed and monotone.  His mood was depressed and his affect was depressed and irritable.  Thought process was linear, organized, and goal-directed.  There were no delusions, no current suicidal or homicidal ideation.  Memory and concentration were adequate for exam.  He was able to recount a coherent narrative.  Judgment and insight were fair (VBMS, 12/17/14, p. 61).

The Veteran began his April 2014 session with Dr. G.W.B. by stating that he was angry about his "PTSD in partial remission" diagnosis (VBMS, 12/17/14, p. 46).  He felt that his symptoms have worsened over the last year or so.  Dr. G.W.B. explained that "in partial remission" reflects the Veteran's last formal assessment of his PTSD symptoms which occurred after he completed CPT.  He noted that at this time, the Veteran's symptoms were reduced compared to at the start of treatment.  Dr. G.W.B continued to assess the Veteran with PTSD in partial remission and a persistent depressive disorder.  The Veteran continued to report suicidal thoughts without intent and plan.  This did not represent any change from his recent reports.  

A May 2014 treatment report reflects that the Veteran was in training 20 hours per week in the hopes that it would lead to employment (VBMS, 12/17/14, p. 24).  He stated that he was stressed out; but that the training program seemed to be going well so far.  He had concerns about interpersonal problems with co-workers, but he had managed things well so far.  He noted ongoing stress with wife.  He denied alcohol use.  He continued to report suicidal thoughts without intent and plan and stated that they were the same as they had been.

The Veteran underwent a VA examination in December 2014.  The examiner reviewed the claims file in conjunction with the examination.  The Veteran reported that he had been married for around 40 years and that the relationship was "pretty rough."  He stated that he and his wife "get into things" on a weekly basis and that they spent most of their time apart.  He liked to spend time in the basement away from her.  They had separate bedrooms for the past few years as she began to complain about him disturbing her sleep because he thrashed around in his sleep.  The Veteran had not seen his 47 year old son since 2005.  He stated that they don't get along very well.  He also stated that he had a granddaughter, but he has never been in her life.  He used to be very close to his step-son, who he raised from the age of two.  However, the Veteran pulled away from him.  The Veteran stated that he was social and had better relationships with his family members until 2001, when 9/11 happened.  He stated that this triggered his PTSD.  He also stated that heart problems began in 1999, and colon cancer (diagnosed in 2001) allowed him time to think about his past combat experiences.  At that time, everything got much worse for him emotionally.  He stated that he became further overwhelmed in 2005 when Katrina occurred.  He stated that when he took his mother-in-law to Mississippi soon after the hurricane, he saw destroyed bridges that looked like Vietnam.  This caused him to start having flashbacks.  His wife told him that he has become so isolated that he's lost all of his friendships.  He stated that he mostly sat down in his basement and watched television or look at magazines. 

The Veteran reported that since May of 2014, he had been training in food service at the Clifton Senior Center, where he worked 20 hours a week primarily packing boxes for meals on wheels.  He added that this job suited him better than the Good Will job because it was less physically strenuous and he didn't have to work with as many people.  He stated that he sometimes had to deal with the residents who have various issues.  He said that sometimes he got impatient with them, but he denied that he ever lashed out at anyone.  The Veteran drove himself to work Monday through Friday and typically worked from 9-1.  He denied missing work for mental health reasons.  He reported no significant problems getting along well with coworkers and supervisors.  He denied having any reprimands or poor performance reviews.  He believed that he was "pretty well-liked" there and he was trying to do good work because this place was a better fit for him.

The Veteran denied having any recent alcohol abuse or drug use.  He had been drinking beer socially, on occasion, but added that he "weaned off beer" completely as he did not think it was "serving" him, and he had been worried about his health.

The Veteran reported that his mood over the past month was "bad" on most days.  He added that he was "up and down" but he was most often depressed.  The Veteran reported that he had panic attacks 3-4 times a week.  He stated that these came on when he started thinking about the war or if he saw something on the news that looked like war.  Sometimes they came out of the blue for no apparent reason.  He reported his appetite was poor; and his weight was reportedly down 30 pounds over the past couple of years.  His level of interest in things was reportedly low on most days.  His energy level was reportedly low on most days.  The Veteran reported he got approximately 5 hours of sleep on average per night.  He had trouble falling asleep.  He tried to get into bed around 10, but would lie awake until around 11.  He woke up every couple of hours and if he had a bad dream, he would have to lay there a while to get himself "together".  He also felt the need to check the security of the house in order to be able to feel safe enough to fall back to sleep.  He Veteran reported problems with irritability and conflicts with his wife.  He got road rage, and this upsets his wife if she is in the car with him.  If a jeep pulled up behind him, he would get panicky.

The Veteran was independent with activities of daily living.  He did not help with the household chores as he stated that he tends to procrastinate.  This was frustrating to his wife.  He reported that he had no major problems with hygiene or self-care.  He didn't take baths as often as his wife would like him to.  He bathed about twice per week, but he thought that this was often enough.  He managed his finances.  He described mild memory deficits such as forgetting something on the grocery list or someone's name.  He stated that he tried to go to the store when it's not very crowded such as early in the morning.  He reported having mild problems with attention and concentration, and stated that in chaotic environments, he found it hard to focus.  He reported passive suicidal ideation.  For example, he had thoughts such as, "what's the use of being here", but he denied formulating a plan or that he had any active intent to attempt to harm himself.  He denied hallucinations and did not appear to be responding to any internal content during the evaluation.

The examiner noted that the Veteran's symptoms included depressed mood, anxiety, panic attacks more than once a week, chronic sleep impairment, mild memory loss, such as forgetting names, directions or recent events, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  

Upon examination, the Veteran was dressed casually and appropriately and had no notable deficits with grooming or hygiene.  He was attentive and cooperative during the interview.  His thought patterns and expressions were linear, relevant and logical.  His mood was slightly anxious, but generally euthymic and his affect was congruent with appropriate range.  The examiner noted that the Veteran was competent to manage his own financial affairs.  

The examiner found that the Veteran's psychiatric disabilities were manifested by occupational and social impairment with reduced reliability and productivity.  She noted that the entire claims file was carefully reviewed.  She noted that the Veteran continued to meet full DSM 5 criteria for diagnoses of PTSD and major depressive disorder, with anxious distress.  She was of the medical opinion that this additional disorder was less likely than not related to his military service as his depressive symptoms developed within the past 4-5 years and are likely related to his declining health and subsequent physical limitations.  Nonetheless, she noted that symptoms of his depressive disorder and his PTSD were similar such that they could not be fully separated without resorting to mere speculation in terms of impact upon his social and occupational functioning.  

The Veteran reported difficulties in his interpersonal/familial relationships due to
irritability and defensiveness.  He tended to have a short fuse at home and was hypervigilant.  He and his wife slept separately because of his nightmares and his need to get up out of bed to ensure the safety of the home.  The Veteran reported that his depression impacted his motivation to do household chores, and to tended to impact his own personal hygiene.

The examiner opined that the Veteran's PTSD and depressive disorder were moderately severe.  Specifically she opined the Veteran's PTSD was causing moderate occupational and social impairment.  Regarding functional impairment, the examiner opined that the Veteran's ability to perform day to day activities, especially in a work setting, was mild-moderately impaired.  She noted that for the past 7 months, he had been working 20 hours a week in a Senior Center (currently in training).  He stated that he had to leave his prior job in 2008 due to
physical/medical problems, not due to mental health issues.  The examiner stated that the Veteran's ability to interact appropriately with others was moderately impacted by irritability, but there was no evidence that he lacked impulse control. His ability to accept supervision and criticism was mildly impacted.  He reported that he could occasionally become impatient with the residents at the senior center, but he denied ever lashing out at anyone verbally.  He did not report significant conflicts at either of his previous long-term jobs (Cincinnati Public Schools for 17 years followed by Good Will Industries for 15 years), but he did report that he felt "stressed" at both of those jobs whenever it became particularly chaotic, or if there were multiple demands made upon him.  He also stated that he was given feedback that he was "mean".  It was significant to the examiner that this feedback did not anger him.  He indicated that he felt bad that people viewed him this way and that he strived to do a good job in his current position because working was an important outlet for him and gave him personal satisfaction.  The Veteran believed that at his current job, he was "pretty well-liked".  His flexibility was moderately impaired by hypervigilance.  He reported frequent road rage.  The examiner did not provide a GAF as this measure has been dropped from DSM-5 for conceptual lack of clarity and questionable psychometrics in routine practice.

Analysis

The Veteran's PTSD has been rated as 50 percent disabling.  In order to warrant a rating in excess of 50 percent, the Veteran's PTSD must be manifested by occupational and social impairment, with deficiencies in most area, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.   

The Board finds that the medical evidence reflects varied and conflicting reports of the Veteran's level of disability.  The December 2009 and December 2014 VA examiners opined that the Veteran's level of occupational and social impairment was mild to moderate.  He was accepted to Indiana Wesleyan University so that he could obtain a Master's in Business Administration.  The records fail to specifically state whether the Veteran obtained this degree.  They only reflect that by December 2013, he "finished school" and had begun working on a resume.  In May 2014, the Veteran was working 20 hours per week at a Senior Center, primarily packing boxes for meals on wheels.  He believed the job suited him, and that he was pretty well liked there.  The fact that the Veteran was able to finish school and obtain a part time job weighs against the claim for an increased rating.

Other evidence includes numerous treatment reports in which the Veteran is assigned a GAF score in the 40s (indicates serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)).  Additionally, although Dr. R.P.G. found no risk of suicide in August 2009, he found the need for further assessment.  Though the Veteran often denied suicidal ideation, he reported passive suicidal ideation frequently enough to warrant continuous reassessments.  Treatment records dated in early 2010 reflect heavy drinking sufficient enough for Dr. B.L. to determine that the Veteran was a suicide risk and unemployable.  The Veteran soon reduced his drinking, but still reported suicidal ideation on occasion.  Additionally, at his December 2014, the Veteran reported experiencing panic attacks 3-4 times per week. He also reported hypervigilance, difficulty in adapting to stressful circumstances, and some neglect of personal appearance and hygiene.  He also lost relationships with his son and step-son. 

The Board must determine how much weight is to be attached to each medical opinion of record.  See Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Greater weight may be placed on one medical professional's opinion over another, depending on factors such as reasoning employed by the medical professionals and whether or not, and the extent to which, they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  

Adequate reasons and bases, in short, must be presented if the Board adopts one medical opinion over another.  In assessing evidence such as medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. 444, 448-9 (2000).  In some cases, the physician's special qualifications or expertise in the relevant medical specialty or lack thereof may be a factor.  In every case, the Board must support its conclusion with an adequate statement of its reasoning of why it found one medical opinion more persuasive than the other.

The Board finds no adequate reasons and bases to adopt the September 2009 and September 2009 and December 2014 VA examiners' opinions over those of Dr. B.L and the treating physicians.  Consequently, the Board finds that the evidence is in relative equipoise, and that a rating of 70 percent is warranted for PTSD.  

In order to warrant a rating in excess of 70 percent, the Veteran's disability must be manifested by total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closest relatives, own occupation, or own name.

 The Board finds that there is no evidence to support that granting of a rating in excess of 70 percent.  As noted, the Veteran is employed in a part time job that he believes is well suited for him.  He believes that he is well liked.  Moreover, he has been married for approximately 40 years.  Consequently, whatever impairments the Veteran exhibits (both occupationally and socially), they cannot be said to be "total."  

Extraschedular Ratings

Pursuant to 38 C.F.R. § 3.321(b)(1) (2014), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).

Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242, 244 (2008). 

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Initially, there must be a comparison between the level of severity and symptomatology of a claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors are marked interference with employment and frequent periods of hospitalization). 

The rating criteria fully contemplate the Veteran's disability as noted above, her symptomatology has included nightmares, hypervigilance, depression, anxiety, and suicidal ideation.  These symptoms are contemplated in the rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's disability and referral for consideration of extraschedular rating is, therefore, not warranted.  38 C.F.R. § 3.321(b)(1).

TDIU

In order to establish service connection for a total rating based upon individual unemployability due to service-connected disability, there must be an impairment so severe that it is impossible to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service connected 
disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  For VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGPREC 75-91; 57 Fed. Reg. 2317 (1992).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

VA regulations establish objective and subjective standards for an award of total rating based on unemployability.  When the Veteran's schedular rating is less than total (for a single or combination of disabilities), a total rating may nonetheless be assigned provided that if there is only one service-connected disability, this disability shall be rated at 60 percent or more.  When there are two or more disabilities, at least one disability must be ratable at 40 percent or more, and any additional disabilities must result in a combined rating of 70 percent or more, and the disabled person must be unable to secure or follow a substantially gainful occupation.  See 38 C.F.R. § 4.16(a).  A total disability rating may also be assigned on an extra-schedular basis, pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), for Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in section 4.16(a).  Thus, the Board must evaluate whether there are circumstances, apart 
from any non-service-connected conditions and advancing age, which would justify a total rating based on unemployability.  A TDIU claim is an alternate way to obtain a total disability rating without recourse to a 100 percent evaluation under the rating schedule.  See Parker v. Brown, 7 Vet. App. 116, 118 (1994).  

The Veteran is service connected for PTSD, evaluated as 70 percent disabling; and ischemic heart disease, evaluated as 30 percent disabling.  His combined rating is therefore 80 percent.  See 38 C.F.R. § 4.25.  Thus, the Veteran meets the schedular requirements for a total disability rating based on individual unemployability due to service-connected disabilities under 38 C.F.R. § 4.16(a).

However, the Board must still determine whether the Veteran's service-connected disabilities result in impairment so severe that it is impossible to follow a substantially gainful occupation.  The Board emphasizes that a total rating based 
on individual unemployability is limited to consideration of service-connected disabilities.  

In April 2015, the Veteran underwent a Vocational Assessment.  The examiner reviewed the claims file in conjunction with the examination.  He noted that the Veteran worked as a chef for Goodwill Industries until 2008, and that he left (in part) due to cardiac problems.  He also noted that the Veteran was currently working on a part time basis as a food packer at a senior center, and that this unskilled job demands a light to medium level of physical activity.  

The examiner cited Dr. B.L.'s findings and the findings of the December 2014 VA examiner.  He noted that the December 2014 VA examiner opined that the Veteran's ability to work was mild-moderately impaired.  He stated that psychologists such as the December 2014 VA examiner "are qualified to define the psychological limitations and symptoms extending from an emotional condition, but have limited expertise in translating this information into opining on whether or not this degree of limitation prevents one from working or if they can work despite the limitation."  The April 2015 examiner stated that the Veteran would likely be restricted to working on a full time basis to sedentary work due to his service connected ischemic disease.  He stated that the Veteran has no experience or skills that transfer to sedentary work.  Therefore, only unskilled sedentary work would be appropriate for him.  He stated that approximately 11.04 million jobs are sedentary; but that only one percent of those are unskilled jobs that are geographically close to him.  Consequently, the April 2015 examiner (who is a certified vocational expert by multiple court jurisdictions) opined that the Veteran is permanently and totally disabled.   

The Board notes the opinion of the December 2014 VA examiner.  However, applicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  It is further noted that the December 2014 examiner was not responsible for considering the aggregate impact of all service-connected disabilities on the Veteran's ability to work. 

With resolution of doubt in the Veteran's favor, it is reasonable to infer from the record that, the combination the service-connected disabilities preclude substantially gainful employment here.  

						(CONTINUED ON NEXT PAGE)






ORDER

A rating of 70 percent, but no greater, is granted for the Veteran's PTSD.

A TDIU is granted, subject to regulations applicable to the payment of monetary benefits.




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


